Citation Nr: 1438799	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1981 to August 1981 and from May 1994 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision denied entitlement to service connection for restless leg syndrome (RLS), entitlement to service connection for fibromyalgia, and entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).  The Veteran appealed all three denials in her November 2008 Notice of Disagreement.  The RO subsequently granted the Veteran service connection for RLS in a January 2010 rating decision and a TDIU in a November 2010 rating decision.  These were full grants of the benefits sought, so these issues are no longer on appeal.


FINDING OF FACT

The Veteran's fibromyalgia is caused by her service-connected disorders.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has fibromyalgia and multiple service-connected disorders, including posttraumatic stress disorder, RLS, and traumatic arthritis in her right knee, and the first two prongs are met.  As for the third prong, a 2012 VA treatment record notes the Veteran's fibromyalgia is "likely multifactorial (psych, poor sleep [secondary to] restless leg syndrome, [rheumatoid arthritis], etc."  

The evidence is in approximate balance,and the claim will be allowed. 


ORDER

Entitlement to service connection for fibromyalgia is granted.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


